In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-333 CR

____________________


JACKIE LYNN LONG, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 98823




MEMORANDUM OPINION
	Jackie Lynn Long, Jr. was convicted and sentenced on an indictment for burglary of
a habitation.  Long filed a notice of appeal on June 20, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.
	On June 26, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	



						 _____________________________
							STEVE McKEITHEN
							         Chief Justice
 

Opinion Delivered August 1, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.